Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species D1, claims 1-10 and 15-23 in the reply filed on 5/9/2022 is acknowledged.
Claim Status
Claims 1-23 are pending.
Claims 11-14 are withdrawn, non-elected without traverse. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wun-Jie Lin et al., (US 2015/0311342 A1, hereinafter Lin) in view of Wei-Barn Chen et al., (US 2019/0096883 A1, hereinafter Chen).
Regarding claim 1, Lin discloses an integrated circuit structure (in Fig. 9), comprising: 
a fin comprising silicon (304, fin comprising silicon described in [0018]); 
a gate structure (416) over the fin (304), the gate structure (416) having a center; 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Lin’s Fig. 9, annotated. 
a conductive source (see “trench” below) contact (contact 418 coupled to source region 412) over the fin, the conductive source (see “trench” below) contact (418 coupled to source region 412) having a center spaced apart from the center of the gate structure (center of 416) by a first distance (first distance including D1 as shown in Fig. 2); and 
a conductive drain (see “trench” below) contact (contact 420 coupled to drain region 414 in Fig. 9) over the fin, the conductive drain (see “trench” below) contact (420 coupled to drain region 414) having a center spaced apart from the center of the gate structure (center of 416) by a second distance (second distance including D2 as shown as shown in Fig. 2), the second distance (second distance including D2) greater than the first distance (first distance including D1)…,
Lin does not expressly disclose the conductive source contact (418 coupled to source region 412) is a trench contact and the conductive drain contact (420 coupled to drain region 414) is a trench contact; the second distance (second distance including D2) greater than the first distance (first distance including D1) by a factor of three.
However, in the same semiconductor device field of endeavor, Chen discloses source and drain contacts 250 are trench contacts embedded in ILD 260 in Fig. 2. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Chen’s Fig. 2, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have make Lin’s source and drain contacts in trenches of a dielectric layer according to Chen’s teaching to protect the source and drain contacts. 
Lin modified by Chen does not expressly the second distance (Lin’s second distance including D2) greater than the first distance (Lin’s first distance including D1) by a factor of three. 
However, the applicant has not shown that the claimed “the second distance greater than the first distance by a factor of three” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  It has been held that is not inventive to discover the optimum result by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  
Thus, it would have been obvious to add the claimed “the second distance greater than the first distance by a factor of three” to the rest of the claimed invention.
Regarding claim 6, Lin modified by Chen discloses the integrated circuit structure of claim 1,
wherein a dummy gate structure is not (there is no dummy gate structure between Lin’s 416 and 420, there is a Lin’s dummy gate structure 330 described in [0036] located outside of the Lin’s gate structure 416 and Lin’s drain contact 420 shown in Fig. 9) located between the gate structure (Lin’s 416) and the conductive drain trench contact (Lin’s 420 modified by Chen).  
Regarding claim 7, Lin modified by Chen discloses the integrated circuit structure of claim 1,
wherein the conductive source trench contact (Lin’s 418 modified by Chen’s 250) is on an epitaxial source structure (Lin’s source region 412 in Fig. 9 modified by Chen’s epitaxial layer 220 at left of in Fig. 2) in the fin (Chen’s 120), and the conductive drain trench contact (Lin’s 420 modified by Chen’s 250) is on an epitaxial drain structure (Lin’s drain region 414 in Fig. 9 modified by Chen’s epitaxial layer 220 at right) in the fin (Chen’s 120).  
Regarding claim 8, Lin modified by Chen discloses the integrated circuit structure of claim 7,
wherein the epitaxial source structure (Chen’s epitaxial layer 220 at left) and the epitaxial drain structure (Chen’s epitaxial layer 220 at right) have a substantially same width and height (as shown in Chen’s Fig. 2).  
Regarding claim 9, Lin modified by Chen discloses the integrated circuit structure of claim 7,
further comprising an intervening epitaxial structure (Lin’s epitaxial stressors in source region 412 and the drain region 414 described in [0037]) in the fin (Lin’s 304 in Fig. 9) and between the epitaxial source structure (Lin’s 412 modified by Chen’s epitaxial) and the epitaxial drain structure (Lin’s 414 modified by Chen’s epitaxial).  
Regarding claim 10, Lin modified by Chen discloses the integrated circuit structure of claim 7,
wherein an intervening epitaxial structure is not included in the fin between the epitaxial source structure and the epitaxial drain structure (Lin’s epitaxial stressors may not be included in the fin 104 between the source region 112 and drain region 114 in Fig. 2 modified by Chen’s epitaxial).  

Claims 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Willy Rachmady et al., (US 2015/0144880 A1, hereinafter Rachmady) in view of Wun-Jie Lin et al., (US 2015/0311342 A1, hereinafter Lin) and in further view of Wei-Barn Chen et al., (US 2019/0096883 A1, hereinafter Chen).
Regarding claim 15, Rachmady discloses a computing device (400 in Fig. 4 described in [0056-0062]), comprising: 
a board (motherboard 402); and 
a component (processor 404 as one of component in Fig. 4) coupled to the board (described in [0056]), the component (processor 404 as one of component) including an integrated circuit structure (integrated circuit die described in [0059]), 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Rachmady’s Fig. 4. 
Rachmady does not expressly discloses the integrated circuit structure comprising: a fin comprising silicon; a gate structure over the fin, the gate structure having a center; a conductive source trench contact over the fin, the conductive source trench contact having a center spaced apart from the center of the gate structure by a first distance; and a conductive drain trench contact over the fin, the conductive drain trench contact having a center spaced apart from the center of the gate structure by a second distance, the second distance greater than the first distance by a factor of three.
However, in the same integrated semiconductor device field of endeavor, Lin discloses an integrated circuit structure comprising:
a fin comprising silicon (304, fin comprising silicon described in [0018]); 
a gate structure (416) over the fin (304), the gate structure (416) having a center; 
a conductive source (see “trench” below) contact (contact 418 coupled to source region 412) over the fin, the conductive source (see “trench” below) contact (418 coupled to source region 412) having a center spaced apart from the center of the gate structure (center of 416) by a first distance (first distance including D1 as shown in Fig. 2); and 
a conductive drain (see “trench” below) contact (contact 420 coupled to drain region 414 in Fig. 9) over the fin, the conductive drain (see “trench” below) contact (420 coupled to drain region 414) having a center spaced apart from the center of the gate structure (center of 416) by a second distance (second distance including D2 as shown as shown in Fig. 2), the second distance (second distance including D2) greater than the first distance (first distance including D1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to integrate Lin’s integrated circuit structure into Rachmady’s computing device to make IC to be ESD safe device described by Lin in [0002]. 
Rachmady modified by Lin does not expressly disclose the conductive source contact (Lin’s 418 coupled to source region 412) is a trench contact and the conductive drain contact (Lin’s 420 coupled to drain region 414) is a trench contact; the second distance (Lin’s second distance including D2) greater than the first distance (Lin’s first distance including D1) by a factor of three.
However, in the same semiconductor device field of endeavor, Chen discloses source and drain contacts 250 are trench contacts embedded in ILD 260 in Fig. 2. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have make Lin’s source and drain contacts in trenches of a dielectric layer according to Chen’s teaching to protect the source and drain contacts. 
Rachmady modified by (Lin and Chen) does not expressly the second distance (Lin’s second distance including D2) greater than the first distance (Lin’s first distance including D1) by a factor of three. 
However, the applicant has not shown that the claimed “the second distance greater than the first distance by a factor of three” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  It has been held that is not inventive to discover the optimum result by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  
Thus, it would have been obvious to add the claimed “the second distance greater than the first distance by a factor of three” to the rest of the claimed invention.
Regarding claim 16, Rachmady modified by (Lin and Chen) discloses the computing device of claim 15, further comprising:
a memory (Rachmady’s Fig. 4, described in [0057]) coupled to the board (Rachmady’s motherboard 402).  
Regarding claim 17, Rachmady modified by (Lin and Chen) discloses the computing device of claim 15, further comprising: 
a communication chip (Rachmady’s 406 in Fig. 4, described in [0056]) coupled to the board.  
Regarding claim 18, Rachmady modified by (Lin and Chen) discloses the computing device of claim 15, further comprising: 
a camera (Rachmady’s Fig. 4, described in [0057]) coupled to the board.  
Regarding claim 19, Rachmady modified by (Lin and Chen) discloses the computing device of claim 15, further comprising: 
a battery (Rachmady’s Fig. 4, described in [0057]) coupled to the board.  
Regarding claim 20, Rachmady modified by (Lin and Chen) discloses the computing device of claim 15, further comprising: 
an antenna (Rachmady’s Fig. 4, described in [0057]) coupled to the board (Rachmady’s motherboard 402).  
Regarding claim 21, Rachmady modified by (Lin and Chen) discloses the computing device of claim 15, 
wherein the component (Rachmady’s processor 404 as one of component in Fig. 4) is a packaged integrated circuit die (described in [0059]).  
Regarding claim 22, Rachmady modified by (Lin and Chen) discloses the computing device of claim 15, 
wherein the component (Rachmady’s processor 404 as one of component in Fig. 4) is selected from the group consisting of a processor, a communications chip, and a digital signal processor (described in [0056]).  
Regarding claim 23, Rachmady modified by (Lin and Chen) discloses the computing device of claim 15, 
wherein the computing device (Rachmady’s 400 in Fig. 4) is selected from the group consisting of a mobile phone, a laptop, a desk top computer, a server, and a set-top box (described in [0062]).
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 2, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the integrated circuit structure of claim 1, “further comprising a dummy gate structure over the fin and between the gate structure and the conductive drain trench contact” as recited in Claim 2, in combination with the remaining features of Claim 1.
Regarding claim 3-5, as this inherit the allowable subject matter from claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898